                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                          March 24, 2020
                                                                        David J. Bradley, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 ROBERT JONES,                 §    CIVIL ACTION NO.
          Plaintiff,           §    4:19-cv-04282
                               §
                               §
        vs.                    §    JUDGE CHARLES ESKRIDGE
                               §
                               §
 STATE FARM MUTUAL             §
 AUTOMOBILE                    §
 INSURANCE CO,                 §
          Defendant.           §

   OPINION AND ORDER GRANTING LEAVE TO AMEND
    The motion by Plaintiff Robert Jones to file an amended
complaint is granted. Dkt 2. This case is remanded to state court.
         1. Background
    Defendant State Farm Mutual Automobile Insurance
Company provides automobile insurance coverage to Jones. Tho
Thi Le struck and injured him in an automobile accident in April
2018. Dkt 1-2 at 3. Le is uninsured.
    Jones seeks to recover from State Farm under his uninsured
motorist coverage. He filed suit in state court on September 26,
2019. State Farm answered on October 25, 2019. It then removed
the action to federal court on October 31, 2019. Dkt 1 at ¶ 1, 2.
    Jones sought leave to file an amended complaint on
November 8, 2019. See Dkt 2. Among other modifications, he
seeks to add Le as a defendant. See Dkt 2-4; see also Dkt 2 at ¶ 3.
Because Le is a resident of Texas, this addition would destroy
diversity jurisdiction.
    The Court heard oral argument on the motion.
          2. Legal standard
     A party may generally amend its original pleading as a matter
of course within twenty-one days of service. FRCP 15(a)(1). After
that, a party may amend its pleading only with the opponent’s
written consent or permission of the court. FRCP 15(a)(2).
     Typically, “[t]he court should freely give leave when justice
so requires.” Ibid. But the Fifth Circuit commands that a district
court “must scrutinize an amendment to a pleading that would
add a non-diverse party more closely than an ordinary
amendment.” Priester v JP Morgan Chase Bank NA, 708 F3d 667,
679 (5th Cir 2013) (quotations and citations omitted).
     In Hensgens v Deere & Co, the Fifth Circuit listed the following
factors to guide this consideration:
          o The extent to which the purpose of the amendment
              is to defeat federal jurisdiction;
          o Whether plaintiff has been dilatory in asking for
              amendment;
          o Whether plaintiff will be significantly injured if
              amendment is not allowed; and
          o Any other factors bearing on the equities.
833 F2d 1179, 1182 (5th Cir 1987). When considering the
Hensgens factors, the district court ultimately must “use its
discretion in deciding whether to allow that party to be added.
Ibid.
          3. Analysis
     The Fifth Circuit recognizes that the pertinent factors may
not point all one way or the other. And when mixed, it is up to
the district court to “balance the equities.” Ibid.
     As to the purpose of amendment. Jones argues that the purpose
of amending his complaint is to obtain a more complete recovery,
while avoiding litigation of claims against Le in state court
separately from this action. Dkt 2 at ¶ 3–4. He explains that
leaving Le off the original complaint was simply a mistake. Dkt
14 at 2. State Farm argues that Le is not a “necessary party” to an
uninsured motorist claim. Dkt 3 at 4. And it argues that it is
“suspicious” that Jones left Le off in the first instance—but




                                 2
without indication of what strategic advantage Jones pursued by
doing so. Id at 4–5.
     When determining whether the purpose of amendment is to
destroy diversity, other courts “consider whether the plaintiffs
knew or should have known the identity of the non-diverse
defendant when the state court complaint was filed.” Multi-Shot
LLC v B&T Rentals Inc, 2010 WL 376373, *9 (SD Tex)
(quotations and citations omitted). Jones did refer to Le in his
complaint. Dkt 1-2 at 3. This demonstrates knowledge of Le’s
identity at the time of the state court filing.
     State Farm cites Duhaly v Cincinnati Insurance Co, 2019 WL
2075911 (SD Tex). Dkt 3 at 1. The court there found no
justifiable excuse where counsel was perhaps not aware of the
need to have the uninsured motorist as a defendant. Id at *1. But
other circumstances also plainly indicated that addition of the
uninsured motorist was sought solely to secure remand or to
otherwise drive settlement discussions. Id at *2–3 (referring to
six-month delay in seeking leave to amend, statute of limitations
as likely bar against driver, and specific threat of remand in
demand letters).
     In line with Duhaly, the Court finds that Jones’s mistake
provides no excuse. But nothing indicates that Le was left off the
original petition as a strategic matter. The explanation of simple
mistake—especially given his prompt request to amend—has
credibility. Given the lack of apparent subterfuge or strategic
purpose, this factor weighs only slightly against the freely-given
leave that is typically allowed. FRCP 15(a)(2).
     As to extent of delay. State Farm argues that Jones was dilatory
in not naming Le as a defendant in his initial petition. To the
contrary, Jones asserts that he was aware of Le’s omission within
days of removal and acted promptly. Dkt 2 at 2. The record
reflects that Jones filed his motion to amend only one week after
removal.
     No plausible argument supports finding a delay of seven days
after removal as dilatory. For comparison, see Duhaly, 2019 WL
2075911 at *2 (five months after removal found dilatory); Multi-
Shot, 2010 WL 376373 at *9 (two months found slightly dilatory);
Irigoyen v State Farm Lloyds, 2004 WL 398553, *4 (SD Tex) (two



                                 3
and a half months found dilatory). Besides, this case is in its
infancy and prior to any discovery. This factor strongly favors
Jones.
     As to significance of injury. When analyzing the injury to
plaintiff, courts of this district consider two things:
          o Whether the already-named diverse defendant
              would be unable to satisfy a future judgment; and
          o Whether a separate state court proceeding would
              lead to inefficient parallel proceedings or place a
              financial burden on the plaintiff.
For example, see Agyei v Endurance Power Products Inc, 198 F Supp
3d 764, 777 (SD Tex 2016).
     Jones notes that State Farm alone cannot fully satisfy his
claim, where he seeks a monetary judgment in excess of one
million dollars—far above the policy limit of one hundred
thousand dollars. Dkt 2-1 at 2; Dkt 3 at ¶ 10. At hearing, Jones
stated that he believes Le to be solvent and intends to pursue the
claim. He argues that he will necessarily have to bring a separate
state suit to recover against Le if his motion is denied, with
attendant expenses and duplication of effort. Dkt 3 at ¶ 9.
     For its part, State Farm argues that nothing indicates it would
not satisfy any judgment rendered against it. Dkt 3 at 6–7. But
that in no way addresses the gap between the policy limits and
the entire amount of monetary relief at issue. For comparison,
see Duhaly, 2019 WL 2075911 at *3 (no indication that policy
limits unable to satisfy entire claim). And this is not a situation
where certain affirmative defenses render speculative the
likelihood of receiving a state court judgment against the at-fault
driver. See ibid (given delay in seeking leave to amend, statute of
limitations would likely bar recovery against uninsured motorist).
     The Court finds that this factor weighs in favor of allowing
amendment.
     As to other equitable factors. Previously articulated equitable
factors include “whether granting leave to amend would deprive
a defendant of a properly invoked federal forum” and “whether
denying leave to amend would result in parallel state court
proceedings.” Multi-Shot LLC, 2010 WL 376373 at *10.




                                 4
    The factors by their nature would seem always to point in
opposite directions. And so it is here. Leave to amend will
certainly deprive State Farm of this federal forum. Conversely,
denying leave will result in Jones litigating this case
simultaneously in two different courts.
    The parties bring no other equitable factors to the Court’s
attention. The Court finds that this consideration is neutral.
         4. Conclusion
    The balance of equities under the Hensgens factors weighs in
favor of allowing amendment.
    The motion to file an amended complaint is GRANTED. The
Court will file the amended complaint submitted by Jones.
    This case is then REMANDED to the 334th Judicial District of
Harris County, Texas.
    The Clerk is ORDERED to provide a copy of this Order to
the District Clerk of Harris County, Texas.
    SO ORDERED.
    Signed on March 24, 2020, at Houston, Texas.




                            Hon. Charles Eskridge
                            United States District Judge




                               5
